PER CURIAM.
Donald Ray Sheppard was tried by a jury and found guilty of attempted simple burglary, LSA-R.S. 14:62, 14:27. He was sentenced to be confined in the Louisiana State Penitentiary for three (3) years. He appeals this conviction.
The defendant perfected no bills of exception. We are therefore limited on appeal to a review of the pleadings and proceedings for discoverable error. La.C.Cr.P. art. 920; State v. Ash, 257 La. 337, 242 So.2d 535 (1971). We find none.
The conviction and sentence are affirmed.